Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is recites the limitation "the conductive layer" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
The limitation would be interpreted as “a conductive layer” for examination purpose.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 11-15, 17-22 and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carson et al. [US PGPUB 20170148744] (hereinafter Carson).

Regarding claim 1, Carson teaches a semiconductor device, comprising: 
a penetrable film layer (104, Para 57, Fig. 3B); 
a semiconductor die or electrical component (130, Para 57) disposed over an attach area of the penetrable film layer (Fig. 3B) with an electrically conductive portion (132/134, Para 57) of the semiconductor die or electrical component embedded within the penetrable film layer (Fig. 3B); 
a conductive layer (110, Para 56) in contact with the penetrable film layer (Fig. 3B). 
In the embodiment of Fig. 3B, Carson does not specifically disclose an encapsulant deposited over the penetrable film layer, conductive layer, and semiconductor die or electrical component; and 
an electromagnetic shielding layer formed over the encapsulant.
However referring to Para 58 of Carson, Carson states “Following encapsulation, the carrier 102 (e.g. optional support substrate 105 and release layer 104) may be removed, exposing component terminals 122, ground structure terminals 112, and die terminals 132 if solder bumps are not already present. Solder bumps may then be applied to the exposed terminals of the components 120, die 130, and ground structure 110, followed by singulation into a plurality of packages 150.” 
In Fig. 5, Carson disclose a structure of package 150, wherein the package further comprises:
an encapsulant (140, Para 51) deposited over the conductive layer, and semiconductor die or electrical component (Fig. 5); and 

Furthermore, referring to Fig. 30 of Carson (processing steps), Carson teaches a method related to forming a device similar to that of Figs. 3 and 5, wherein the process requires encapsulant (140) deposited over the penetrable film layer (104), conductive layer (110), and semiconductor die or electrical component (130); and 
a shielding layer (180/195) formed over the encapsulant before removing the penetrable film layer (104) and shielding stack 180/195.
In view of such teaching by Carson according to Fig. 5 and 30, it would have been obvious to a person having ordinary skills in the art to combine the teachings of  Carson based on the rationale of combining prior art elements/teachings to yield predictable results (MPEP 2143).

Regarding claim 2, Carson teaches a semiconductor device wherein the electromagnetic shielding layer contacts the conductive layer (Fig. 5).   

Regarding claim 5, Carson teaches a semiconductor device wherein further including an insulating material (105, Para 54) disposed under the semiconductor die or electrical component (Fig. 30F).  

Regarding claim 6, Carson teaches a semiconductor device wherein the electrically conductive portion of the semiconductor die or electrical component embedded within the penetrable film layer includes a plurality of bumps (134, Para 57, Fig. 3B).  

Regarding claim 7, Carson teaches a semiconductor device wherein, comprising: 
a substrate (104/105 or 104, Fig.3B); 
an electrical component (130, Para 57) disposed over an attach area of the substrate with an electrically conductive portion (132/134, Para 57) of the electrical component embedded within the substrate (Fig. 3B).
In the embodiment of Fig. 3B, Carson does not specifically disclose an encapsulant deposited over the substrate and electrical component; and 
an electromagnetic shielding layer formed over the encapsulant layer and extending to contact the conductive layer.
However referring to Para 58 of Carson, Carson states “Following encapsulation, the carrier 102 (e.g. optional support substrate 105 and release layer 104) may be removed, exposing component terminals 122, ground structure terminals 112, and die terminals 132 if solder bumps are not already present. Solder bumps may then be applied to the exposed terminals of the components 120, die 130, and ground structure 110, followed by singulation into a plurality of packages 150.” 
In Fig. 5, Carson disclose a structure of package 150, wherein the package further comprises:
an encapsulant (140, Para 51) deposited over the substrate layer, and semiconductor die or electrical component (Fig. 5); and 
an electromagnetic shielding layer (160,Para 59)  formed over the encapsulant layer (Fig. 5) and extending to contact a conductive layer (110, Fig. 5)
Furthermore, referring to Fig. 30 of Carson (processing steps), Carson teaches a method related to forming a device similar to that of Figs. 3 and 5, wherein the process requires encapsulant (140) deposited over the substrate (104/105), conductive layer (110), and semiconductor die or electrical component (130); and 

In view of such teaching by Carson according to Fig. 5 and 30, it would have been obvious to a person having ordinary skills in the art to combine the teachings of  Carson based on the rationale of combining prior art elements/teachings to yield predictable results (MPEP 2143).

Regarding claim 8, Carson teaches a semiconductor device further including a conductive layer formed over the substrate (Fig. 30F).  

Regarding claim 11, Carson teaches a semiconductor device further including an insulating material (105, Para 54) disposed under the electrical component (Fig. 30F; wherein the substrate is 104).  

Regarding claim 12, Carson teaches a semiconductor device wherein the electrical component includes an integrated passive device (wherein DRAM 130 (Para 57) is a type of passive device). 

Regarding claim 13, Carson teaches a semiconductor device wherein the electrically conductive portion of the electrical component embedded within the penetrable substrate includes a plurality of bumps (134, Para 57).  

Regarding claim 14, Carson teaches a semiconductor device, comprising: 
a penetrable substrate (104/105 or 104, Fig.3B); 

In the embodiment of Fig. 3B, Carson does not specifically disclose an encapsulant deposited over the substrate and electrical component; and 
an electromagnetic shielding layer formed over the encapsulant.
However referring to Para 58 of Carson, Carson states “Following encapsulation, the carrier 102 (e.g. optional support substrate 105 and release layer 104) may be removed, exposing component terminals 122, ground structure terminals 112, and die terminals 132 if solder bumps are not already present. Solder bumps may then be applied to the exposed terminals of the components 120, die 130, and ground structure 110, followed by singulation into a plurality of packages 150.” 
In Fig. 5, Carson disclose a structure of package 150, wherein the package further comprises:
an encapsulant (140, Para 51) deposited over the substrate layer and electrical component (Fig. 5); and 
an electromagnetic shielding layer (160,Para 59)  formed over the encapsulant (Fig. 5).
Furthermore, referring to Fig. 30 of Carson (processing steps), Carson teaches a method related to forming a device similar to that of Figs. 3 and 5, wherein the process requires encapsulant (140) deposited over the substrate (104/105) and electrical component (130); and 
an shielding layer (180/195) formed over the encapsulant before removing the penetrable film layer (104) and shielding stack 180/195.
In view of such teaching by Carson according to Fig. 5 and 30, it would have been obvious to a person having ordinary skills in the art to combine the teachings of  

Regarding claim 15, Carson teaches a semiconductor device further including a conductive layer (110, Para 56) formed over the penetrable substrate (Fig. 3B/30F).

Regarding claim 17, Carson teaches a semiconductor device, wherein the electromagnetic shielding layer contacts the conductive layer (Fig. 3B/30F). 

Regarding claim 18, Carson teaches a semiconductor device including an insulating material (105, Para 54) disposed under the electrical component (Fig. 3B/30F; wherein the substrate is 104).

Regarding claim 19, Carson teaches a semiconductor device wherein the electrical component includes an integrated passive device (wherein DRAM 130 (Para 57) is a type of passive device).  

Regarding claim 20, Carson teaches a semiconductor device wherein the portion of the electrical component embedded within the substrate includes a plurality of bumps (134, Para 57).  

Regarding claim 21, Carson teaches a semiconductor device, comprising:
 a substrate (104/105 or 104, Fig.3B); 
an electrical component (130, Para 57) disposed over an attach area of the substrate with a portion of the electrical component (132/134, Para 57) embedded within the substrate (Fig. 3B).
In the embodiment of Fig. 3B, Carson does not specifically disclose an encapsulant deposited over the substrate and electrical component; and 
an electromagnetic shielding layer over the encapsulant.  
However referring to Para 58 of Carson, Carson states “Following encapsulation, the carrier 102 (e.g. optional support substrate 105 and release layer 104) may be removed, exposing component terminals 122, ground structure terminals 112, and die terminals 132 if solder bumps are not already present. Solder bumps may then be applied to the exposed terminals of the components 120, die 130, and ground structure 110, followed by singulation into a plurality of packages 150.” 
In Fig. 5, Carson disclose a structure of package 150, wherein the package further comprises:
an encapsulant (140, Para 51) deposited over the substrate layer and electrical component (Fig. 5); and 
an electromagnetic shielding layer (160,Para 59)  over the encapsulant (Fig. 5).
Furthermore, referring to Fig. 30 of Carson (processing steps), Carson teaches a method related to forming a device similar to that of Figs. 3 and 5, wherein the process requires encapsulant (140) deposited over the substrate (104/105) and electrical component (130); and 
an shielding layer (180/195) formed over the encapsulant before removing the penetrable film layer (104) and shielding stack 180/195.
In view of such teaching by Carson according to Fig. 5 and 30, it would have been obvious to a person having ordinary skills in the art to combine the teachings of  Carson based on the rationale of combining prior art elements/teachings to yield predictable results (MPEP 2143).

Regarding claim 22, Carson teaches a semiconductor device further including a conductive layer formed (110, Para 56) over the substrate (Fig. 3B/30F).  

Regarding claim 24, Carson teaches a semiconductor device wherein the electromagnetic shielding layer contacts the conductive layer (Fig. 3B/30F).  

Regarding claim 25, Carson teaches a semiconductor device further including an insulating material (105, Para 54) disposing under the electrical component (Fig. 30F; wherein the substrate is 104).  


Claims 1, 3-4, 7-10, 14-16 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dang et al. [US PGPUB 20160351509] (hereinafter Dang).

Regarding claim 1, Carson teaches a semiconductor device, comprising:
a penetrable film layer (50, Para 28, Fig. 3F/3K);
a semiconductor die or electrical component (left module 22S (electrical component), Para 20, Fig. 3E/3K) disposed over an attach area of the penetrable film layer (Fig. 3K) with an electrically conductive portion (leftmost 40/48 of left module 22S, Para 24) of the semiconductor die or electrical component embedded within the penetrable film layer (Fig. 3K);
a conductive layer (rightmost 40/48 of left module 22S, Fig. 3K)  in contact with the penetrable film layer;
an encapsulant (20, Para 26) deposited over the penetrable film layer, conductive layer, and semiconductor die or electrical component (Fig. 3K); and


Regarding claim 3, Carson teaches a semiconductor device wherein the conductive layer extends over a first portion of the penetrable film layer within the attach area of the penetrable film layer under the semiconductor die or electrical component to contact the electrically conductive portion of the semiconductor die or electrical component (Fig. 3K).  

Regarding claim 4, Carson teaches a semiconductor device, wherein the conductive layer further extends over a second portion of the penetrable film layer outside the attach area of the penetrable film layer (Fig. 3k).  


Regarding claim 7, Carson teaches a semiconductor device, comprising:
a substrate (50/60, Fig. 3K);
an electrical component (16, Fig. 3K) disposed over an attach area of the substrate (Fig. 3K) with an electrically conductive portion (48, Para 24) of the electrical component embedded within the substrate (Fig. 3K);
an encapsulant (20, Para 26) deposited over the substrate and electrical component (Fig. 3K); and
an electromagnetic shielding layer (62, Para 29/Abstract) formed over the encapsulant layer and extending to contact the conductive layer (40, Para 30, Fig. 3K).

Regarding claim 8, Carson teaches a semiconductor device further including a conductive layer formed over the substrate (Fig. 3K).

Regarding claim 9, Carson teaches a semiconductor device wherein the conductive layer extends over a first portion of the substrate within the attach area of the substrate under the electrical component to contact the electrically conductive portion of the electrical component (Fig. 3K).  

Regarding claim 10, Carson teaches a semiconductor device, wherein the conductive layer further extends over a second portion of the substrate outside the attach area of the substrate (Fig. 3K).  
Regarding claim 14, Carson teaches a semiconductor device, comprising:
a penetrable substrate (50/60, Fig. 3K);
an electrical component (die 18 of left module 22S, Fig. 3E/3K) disposed over an attach area of the penetrable substrate (Fig. 3K) with a portion of the electrical component (48, Para 24) embedded within the penetrable substrate (Fig. 3K);
an encapsulant (20, Para 27) deposited over the substrate and electrical component (Fig. 3K); and
an electromagnetic shielding layer (62, Para 29/Abstract) formed over the encapsulant (Fig. 3K).

Regarding claim 15, Carson teaches a semiconductor device further including a conductive layer (leftmost element 40 of die 16 of left module 22S, Para 26) formed over the penetrable substrate (Fig. 3K).

Regarding claim 16, Carson teaches a semiconductor device, wherein the conductive layer extends over a first portion of the substrate within the attach area of the penetrable substrate under the electrical component to contact the electrically 

Regarding claim 21, Carson teaches a semiconductor device, comprising: 
a substrate (50/60, Fig. 3K); 
an electrical component disposed (die 18 of left module 22S, Fig. 3E/3K) over an attach area of the substrate with a portion of the electrical component (48, Para 24) embedded within the substrate (Fig. 3K); 
an encapsulant (20, Para 27) deposited over the substrate and electrical component (Fig. 3K); and 
an electromagnetic shielding layer (62, Para 29/Abstract) over the encapsulant (Fig. 3K).  

Regarding claim 22, Carson teaches a semiconductor device, further including a conductive layer (leftmost element 40 of die 16 of left module 22S, Para 26) formed over the substrate (Fig. 3K).

Regarding claim 23, Carson teaches a semiconductor device, wherein the conductive layer extends over a first portion of the substrate within the attach area of the substrate under the electrical component to contact the electrically conductive portion of the electrical component and further over a second portion of the substrate outside the attach area of the substrate (Fig. 3K).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAIL A MUSE/Primary Examiner, Art Unit 2819